Lockwood v City of Yonkers (2020 NY Slip Op 00114)





Lockwood v City of Yonkers


2020 NY Slip Op 00114


Decided on January 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2018-08506
 (Index No. 64529/14)

[*1]Garrett Lockwood, et al., respondents,
vCity of Yonkers, appellant.


Spolzino Smith Buss & Jacobs LLP, White Plains, NY (Robert A. Spolzino and Nancy Durand of counsel), for appellant.
McCarthy Kelly LLP, New York, NY (William P. Kelly of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (William J. Giacomo, J.), dated June 22, 2018. The order, insofar as appealed from, denied its motion, inter alia, pursuant to CPLR 3211(a)(5) to dismiss the complaint as time-barred.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the companion appeal (see Matter of Lockwood v City of Yonkers, __ AD3d __ [decided herewith]).
DILLON, J.P., COHEN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court